Alice Robie Resnick, J.,
concurring. I concur in the syllabus and judgment of the majority but write separately. I believe that it is inappropriate for this court to comment upon any facet of the evidence involved in this case at this juncture since we are remanding the case to the appellate court for application of the correct standard of review.
The trial court found the material in question not to be obscene, hence, a de novo review by the appellate court was inappropriate. Rather, the appellate court should make a careful review of the entire record to determine whether in fact the judgment of the lower court is against the manifest weight of the evidence.
Therefore, I would simply remand the case to the appellate court without comment upon any portion of the evidence so that the appellate court may objectively review the record applying the appropriate standard of review as we have directed.
Holmes and Wright, JJ., concur in the foregoing opinion.